DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed March 17, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the name stated for U.S. Patent Application No. 2007/0292940 A1 is incorrect.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is not disclosed in the instant specification that the inner component is fitted in the outer frame in a stress – neutral manner, although it states that the transparent part and tubular connecting part are fitted together in a stress neutral manner.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘inseparable’ is indefinite as any two materials are separable, at least by cutting, melting or other partial destruction of at least one material. Claim 1 recites the phrase ‘’the outer component’ in line 6. There is insufficient antecedent basis for this limitation in the claim.

6.	Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 8 recites the phrase ‘’the connecting part’ in line 3. There is insufficient antecedent basis for this limitation in the claim.

7.	Claim 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘common’ is indefinite as its meaning is unclear.

8.	Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 15 recites the phrase ‘’the connecting part’ in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.       Claims 1 – 5, 7, 10 – 11, 14 – 15 and 17 – 18  are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahnemann et al. (U.S. Patent Application Publication No. 2010/0035337 A1) in view of Farley et al (U.S. Patent No.  5,530,065) as evidenced by Fujii et al (U.S. Patent Application Publication No. 2016/0109538 A1).
With regard to Claims 1 – 2, Bahnemann et al disclose a bioreactor (paragraph 0002), therefore a biocompatible element, and  a probe receptacle ‘4’ projecting into the bioreactor as shown in Figures 2 – 4 (paragraphs 0037 – 0038); the bioreactor comprises a bag (paragraph 0029) and the probe receptacle contains a window comprising borosilicate glass (paragraph 0036); the bioreactor is therefore an outer frame and the glass is an inner component; the window is an optical window (paragraph 0036) and an optical signal is fed to a spectrometer (paragraph 0039); the inner component is therefore configured for spectral process control through the inner component; the claimed aspect of ‘for a bioreactor,’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the  intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02.  Bahnemann et al do not explicitly disclose that the glass is a transparent material. However, Fujii et al disclose that borosilicate glass has a transmittance of 90% paragraph 0068 of Fujii et al). The glass therefore is a transparent material. Bahnemann et al fail to disclose a polymeric material.
Farley et al teach a bag comprising a polymeric material which is a blend of polymers for the purpose of obtaining excellent physical properties (column 1, lines 14 – 24).
It therefore would have been obvious for one of ordinary skill in the art to provide for a polymeric material in order to obtain excellent physical properties as taught by Farley et al.
With regard to Claim 3, as showh in Figures 3 – 4, the outer frame is an annular cross section that surrounds the inner component.
With regard to Claim 4, an inner component that is a single component is disclosed, because the single component comprises a window. A window that is a plate shape is not explicitly disclosed by Bahnemann et al. However, the window is shown schematically in Figure 1 as being a line, therefore flat (paragraph 0036). It would have been obvious for one of ordinary skill in the art to provide for a window that is flat, therefore a plate shape, as the window is shown schematically as being a line. 
With regard to Claim 5, the probe receptacle, and everything contained within the probe receptacle, therefore constitutes a connecting part. The probe receptacle contains a measuring probe that is tubular and that surrounds the window as shown in Figure 2. 
With regard to Claim 7, as shown in Figure 1, the window, which is a transparent structural part, is at a second end of the tubular connecting part. 
With regard to Claims 10 – 11, the tubular connecting part and transparent structural part are therefore fitted in the outer  frame.
With regard to Claims 14 – 15, the inner component, which is the probe receptacle, projects out of the outer frame, as shown in Figure 2.
With regard to Claim 17, polyethylene is taught  by Farley et al (column 4, lines 43 – 49).
With regard to Claim 18, stress is not disclosed by Bahnemann et al. It would have been obvious for one of ordinary skill in the art to provide for a stress neutral manner, as stress is not disclosed.


11.       Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bahnemann et al. (U.S. Patent Application Publication No. 2010/0035337 A1) in view of Farley et al (U.S. Patent No.  5,530,065) as evidenced by Fujii et al (U.S. Patent Application Publication No. 2016/0109538 A1) and further in view of Bills (U.S. Patent No. 1,808,760) and Trimmer et al (U.S. Patent No. 8,974,656) and Tomantschger et al (U.S. Patent Application Publication No. 2010/0304065 A1).
Bahnemann et al and Farley et al disclose a bioreactor as discussed above. The probe receptacle is a receptacle for an ultraviolet light (UV – LED; paragraph 0037). Bahnemann et al and Farley et al fail to disclose a plurality of projections that increase a contact surface area with the outer frame.
Bills teaches a receptacle for an ultraviolet light that is a lamp having an outer casing of metal for the purpose of providing an outer casing that is well – known in the art (heretofore used; first page, lines 32 – 45).
It therefore would have been obvious for one of ordinary skill in the art to provide for a probe receptacle having an outer casing of metal in order to provide an outer casing that is well – known in the art as taught by Bills.
Trimmer et al teach that it is known in the art to roughen the surface of a metal in order to obtain good adhesion between the metal and a non – metal (column 1, lines 16 – 35).
It therefore would have been obvious for one of ordinary skill in the art to provide for roughening in order to obtain good adhesion as taught by Trimmer et al. Evidence is further provided by Tomantschger et al that the roughening of a metal surface creates projections (protrusions; paragraph 0164), which therefore increase a contact surface area with a non – metal.

12.       Claims 8 – 9, 12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahnemann et al. (U.S. Patent Application Publication No. 2010/0035337 A1) in view of Farley et al (U.S. Patent No.  5,530,065) as evidenced by Fujii et al (U.S. Patent Application Publication No. 2016/0109538 A1) and further in view of Bills (U.S. Patent No. 1,808,760).
Bahnemann et al and Farley et al disclose a bioreactor as discussed above. The probe receptacle is a receptacle for an ultraviolet light (UV – LED; paragraph 0037). With regard to Claims 8 – 9 and 12, Bahnemann et al and Farley et al fail to disclose a tubular connecting part that is made of metal.
Bills teaches a receptacle for an ultraviolet light that is a lamp having an outer casing of metal for the purpose of providing an outer casing that is well – known in the art (heretofore used; first page, lines 32 – 45).
It therefore would have been obvious for one of ordinary skill in the art to provide for a probe receptacle having an outer casing of metal in order to provide an outer casing that is well – known in the art as taught by Bills.
With regard to Claim 16, Bahnemann et al do not disclose an inner component fitted vertically under compressive stress in the outer frame. However, Farley et al teach heat sealing of the polymeric material to metal (column 9, lines 13 – 24) vertically under compressive stress (pressed; column 8, lines 56 – 57).

13.       Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bahnemann et al. (U.S. Patent Application Publication No. 2010/0035337 A1) in view of Farley et al (U.S. Patent No.  5,530,065) and Bills (U.S. Patent No. 1,808,760) as evidenced by Fujii et al (U.S. Patent Application Publication No. 2016/0109538 A1) and Gordon et al (U.S. Patent Application Publication No. 2008/0032064 A1).
Bahnemann et al, Farley et and Bills disclose a bioreactor as discussed above. Bahnemann et al, Farley et and Bills do not disclose that the surfaces of all metals are covered with an oxide layer. However, Gordon et al disclose that the surfaces of all metals are covered with an oxide layer (metals are normally covered by a layer of metal oxide; paragraph 0034).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782